Citation Nr: 0610108	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  00-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active duty from August 13, 1978 to October 
23, 1978 in the National Guard, with 27 days lost under 10 
U.S.C. § 972 from September 11, 1978 to October 7, 1978.  He 
was returned to a Reserve Unit, but periods of active duty or 
inactive duty for training have not been established, nor 
does that appeal crucial to the appeal.  He was discharged 
from this brief period of service for a seizure disorder that 
was held to have existed prior to service and to render him 
unfit for active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating determinations by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In his substantive appeal dated in February 2000, the veteran 
requested a hearing before a Member of the Board in 
Washington, DC. A hearing was scheduled in March 2001. The 
veteran requested postponement due to his incarceration until 
2005, and he was notified that the hearing could not be 
postponed until then. He subsequently failed to appear for 
the March 2001 hearing, and at that point, the Board 
processed the case as if the hearing request has been 
withdrawn. See 38 C.F.R. § 20.702.  Since 2001, there has 
been no subsequent request for a hearing, so the Board has 
proceeded with its consideration.

When first before the Board in May 2001, the case was 
remanded for further evidentiary development. 


FINDINGS OF FACT

1.  Crohn's disease was not shown in service, and is not 
shown by the competent evidence to be etiologically related 
to service. 

2.  A chronic acquired psychiatric disorder, to include 
depression, was not present in service, and no currently 
present acquired psychiatric disorder is etiologically 
related to service. 


CONCLUSIONS OF LAW

1.  Crohn's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  A chronic psychiatric disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The record reflects that through the rating decisions, 
statement of the case and supplements thereto, as well as in 
VCAA letters dated in June 2001, December 2003, and 
notification letters e.g. dated in September 2004, as well as 
in the Board's May 2001 Remand and other correspondence of 
record, the veteran has been informed of the evidence and 
information necessary to substantiate the claim, the 
information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In 
June 2001 and December 2003 VCAA notification letters, the RO 
requested that the veteran complete and return VA Forms 21-
4142, Authorization and Consent to Release Information, 
specifying where he had received treatment, in order that any 
additional records may be requested by VA on his behalf. 
Since the veteran was informed of the evidence that would be 
pertinent to the claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that he was on 
notice of the fact that he should submit any pertinent 
evidence in his possession. Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, statement of the case, and supplements 
thereto, in particular, the VCAA notification letters and 
other correspondence including the remand, the RO and the 
Board provided notice to the veteran of the type of evidence 
necessary to assist in substantiating the elements of the 
claim as reasonably contemplated by the application for 
service connection. These communications notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him, and notified him of the actions in this case. As 
there is insufficient evidence to substantiate the service 
connection claims, any deficits in these notices pertinent to 
the downstream issues of a higher rating or earlier effective 
date are no more than non-prejudicial error. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). On review, the Board is 
satisfied that the veteran received notice equivalent to that 
required under of the provisions of the VCAA and all 
pertinent court precedent, and the content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and more recent court precedent. 
See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim. Copies of 
the service medical records and all identified post-service 
treatment records have been associated with the claims file. 
Despite repeated requests for originals of the service 
medical records, and a response from National Personnel 
Records Center (NPRC), dated in September 2004 that the file 
could not be located on search, the RO was unable to obtain 
the originals of the veteran's service medical records. 
Nevertheless, copies of the service medical records were 
obtained in 1979 associated with a prior claim for service 
connection for epilepsy in March 1979. These records also 
include treatment records from Walson Army Hospital, Ft. Dix. 
The veteran has never challenged the validity of these 
records received in 1979, nor does he do so now, and the 
Board has no reason to do so. The records clearly cover the 
period of the veteran's Reserve time, and reflect his 
discharge on a medical board due to epilepsy. Further, the 
case was remanded in May 2001 for evidentiary development, 
and the veteran was afforded medical examinations with 
opinions pertinent to the claims. The veteran and his 
representative have been afforded adequate opportunity to 
provide additional evidence and argument in support of the 
claims, and have done so. Given the above development of the 
record, inclusive of remand, the Board believes that VA has 
satisfactorily complied with its duty to assist the veteran 
in the development of facts pertinent to his claims, and that 
no reasonable possibility exists that any further assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage without 
remand for additional development is not prejudicial to the 
appellant, particularly since this case has been pending 
since 1999. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). Direct service 
connection may not be granted without medical evidence of a 
current disability, medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A.§ 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran has current diagnoses of perianal Crohn's disease 
and depression, not otherwise specified.. He essentially 
contends that Crohn's disease began in service and depression 
either began in service or is secondary to Crohn's disease. 
He alleges diagnosis of Crohn's in service at Army Hospital 
in Ft. Dix in 1978. In his December 1999 claim, he also 
alleged a mental breakdown in hospital at Ft. Dix on October 
21, 1978, days prior to his medical separation. The veteran 
was in the Army and had active service from August 1978 to 
October 1978, with 27 days missed. He received a medical 
discharge due to epilepsy.  Records made no mention as to 
psychiatric pathology or Crohn's disease.

The evidence of record includes: expert reports from Dr. 
Weinstein and Dr. Linda Lee, apparently obtained in conduct 
of litigation; reports of private hospitalization and 
treatment from various private and state facilities to 
include Memorial Hospital at Easton, Kaiser Permanente, 
Caroline County Health Department, Dorchester General 
Hospital, Dr. Bellary of the Western Correctional Institute, 
University of Maryland Medical Center, Sacred Heart Hospital, 
and Washington County Hospital System. Although the Board has 
reviewed all of the evidence, only the salient records will 
be discussed below.

The available service medical records reflect that on 
enlistment in June 1978, when completing a report of medical 
history form, the veteran responded negatively to questions 
as to whether he ever had, or then had, epilepsy or fits, 
piles or rectal disease, stomach, liver or intestinal 
trouble, or depression or excessive worry. Significantly, the 
examiner noted a questionable seizure disorder and requested 
evaluation with skull x-rays. There were no abnormalities of 
the rectum, gastrointestinal (GI) system, or mental or 
psychiatric abnormalities noted at enlistment. On August 1978 
Special examination, in completing his report of medical 
history, the veteran again responded negatively to the 
question of every having had piles or rectal disease, or 
stomach, liver, or intestinal trouble. He responded yes to 
the question of whether he had, or ever had, epilepsy or 
fits, depression or excessive worry, nervous trouble, head 
injury, and headaches. 

Service medical records also show treatment at Walson Army 
Hospital, Ft. Dix, for grand mal seizures, for which he was 
subsequently separated by a medical board in October 1978. On 
September 1978 examination for medical board proceedings, no 
abnormalities other than grand mal epilepsy, were noted by 
the examiner. 

The record also reflects that in March 1979, a few months 
after separation from service, the veteran filed a claim for 
epilepsy. He asserted no complaints or treatment for 
psychiatric disability or GI or rectal disorders. The 
epilepsy claim was denied. In December 1999, the veteran 
filed the instant claims. 

The first evidence in the record of treatment for GI disorder 
is a June 1982 report, over three years after service, from 
Memorial Hospital at Easton, when the veteran presented with 
a buttock boil. At that time he indicated prior operation at 
Cambridge, and that he had the boil for six months. Diagnosis 
was recurrent boils. Treatment for depression is first 
documented beginning over 15 years after separation from 
service when the veteran reported depression and feeling 
suicidal in 1996 at Dorcester General Hospital. At that time, 
a history of crack cocaine and alcohol use was noted. 

An April 1999 Washington County Hospital admission report 
reflects a history of recurrent perianal abscesses, about 5 
to 6 incision and drainage (I&D) procedures of the perianal 
area, and diagnosis with Crohn's disease in 1998. In May 
1999, while incarcerated, the veteran underwent examination 
by Dr. Bellamy. He gave a history of anorectal symptoms for 
the prior seven years that were surgically treated several 
times, with worsening symptoms in the prior year when Crohn's 
disease was diagnosed. A June 1999 colonoscopy confirmed a 
diagnosis of perianal Crohn's with no evidence of colonic 
Crohn's. 

On April 2002 VA examination with review of the C file, the 
examiner concluded that the veteran was first treated for 
depression at Dorchester General Hospital in 1996, and that 
there was no consistent psychiatric evidence of record 
linking a current mental disorder to service. The examiner 
opined that the veteran's mental disorder was not related to 
service and epilepsy pre-existed service. 

Pursuant to the Board's May 2001 remand, the veteran 
underwent VA gastroenterological examination in November 
2005. The examiner noted review of the C-file, including 
prior examinations. The veteran related that he had a boil in 
service in 1978 which was lanced and packed, and that shortly 
after separation, he underwent colonoscopy and a 
gastroenterologist in Federalsburg diagnosed Crohn's disease. 
After review of the claims file, the examiner's impression 
was that there was no evidence in service of the reported 
boil, and that based on the records, it appeared less likely 
than not that the Crohn's disease was first manifested in 
service. The examiner reviewed the records and recited the 
chronology of medical evidence, noting that there were no GI 
complaints in service, or in the 1979 claim for epilepsy 
filed within a few months of separation. The examiner opined 
that there was no evidence to support the existence of any GI 
disorder that could be linked to active duty in 1978. 

On contemporaneous November 2005 VA psychiatric examination, 
the examiner concluded that after examining the veteran and 
reviewing the C-File, there was no mental disorder linked to 
the veteran's service. The examiner noted that the veteran 
has a history of substance abuse, incarceration, and 
unemployment. Diagnosis was diagnosis of depression, not 
otherwise specified. The examiner opined that although there 
was a high co-morbidity between depression and Crohn's 
disease, the veteran's contentions of a linkage of these 
disorders to service was not as likely as not. 

In various statements the veteran asserts the occurrence of 
boils in service that were packed and treated. In a June 2001 
VA Form 21-4138, the veteran asserted that while in the army 
he sustained a deep puncture wound in his rectum with a very 
sharp object, resulting in multiple fistulas over the years. 
He asserted that he had a mental breakdown at that time and 
was medically discharged, and was totally disabled due to 
injuries and mental breakdown while in the service. In 
numerous statements and most recent February 2006 Informal 
Hearing Presentation, the veteran and his representative 
maintain that service connection is warranted for the claimed 
disabilities. 

The Board has considered all of the evidence of record and 
finds no evidence that the claimed conditions were present in 
service, or until years after the veteran's discharge from 
service, or that the current disabilities are etiologically 
related to service. In March 1979, shortly after separation 
from service, the veteran filed a claim for epilepsy (which 
was treated in service at Ft. Dix). However, he did not 
assert any complaints or disorders relative to GI/rectal or 
mental disability at that time, or thereafter for almost 20 
years, although he had ample opportunity to do so. Moreover, 
several VA opinions addressing the etiology of the veteran's 
current disabilities are against the veteran's claim. The 
most recent opinions of November 2005 were rendered following 
review of the C File and examination of the veteran, and were 
supported by adequate rationale. 

The Board recognizes the sincerity of the appellant's belief 
in the merits of his claim; but a claimant's personal belief, 
however sincere, cannot form a factual basis for granting a 
claim requiring medical determinations. As a layman, the 
veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992). Accordingly, as the preponderance of 
the evidence is against the claims, the benefit of the doubt 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

ORDER

Service connection for Crohn's disease is denied.

Service connection for an acquired psychiatric disorder, to 
include depression, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


